1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                   UNITED STATES DISTRICT COURT
9                                            DISTRICT OF NEVADA
10    U.S. BANK, NATIONAL ASSOCIATION,                        Case No.: 2:19-cv-00808-RFB-EJY
      AS TRUSTEE, ON BEHALF OF THE
11    HOLDERS OF THE ADJUSTABLE RATE                          STIPULATION AND PROPOSED
      MORTGAGE TRUST 2007-3                                   ORDER TO STAY CASE PENDING
12    ADJUSTABLE RATE MORTGAGE                                APPEAL
      BACKED PASS THROUGH
13    CERTIFICATES, SERIES 2007-3,
14                              Plaintiff,
15                      vs.
16    FIDELITY NATIONAL TITLE
      INSURANCE COMPANY,
17
                                Defendant.
18
                Plaintiff U.S. Bank, National Association, as Trustee, on Behalf of the Holders of the
19
     Adjustable Rate Mortgage Trust 2007-3 Adjustable Rate Mortgage Backed Pass Through
20
     Certificates, Series 2007-3 (“Bank”) and defendant Fidelity National Title Insurance Company
21
     (“Insurer”) (collectively, the “Parties”), by and through their undersigned counsel, stipulate and
22
     agree as follows, subject to the approval of the District Court:
23
                WHEREAS, there are now currently pending in the United States District Court for the
24
     District of Nevada more than three dozen actions between national banks, on the one hand, and
25
     their title insurers, on the other hand (the “Actions”);
26
                WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
27
     national bank contends, and the title insurer disputes, that a title insurance claim involving an
28

                                                          1
                                      STIPULATION AND PROPOSED ORDER
     524485.1
1    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
2               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
3    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
4    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
5    Endorsement (the “Form Policy”);
6               WHEREAS, each of the Actions implicates common questions of interpretation of the
7    Form Policy;
8               WHEREAS, the national bank in one of these actions has now appealed a judgment of
9    dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
10   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
11   (the “Wells Fargo II Appeal”);
12              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
13   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
14   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
15   of the other Actions, including the instant action;
16              WHEREAS, Insurer previously moved to stay the instant action pending the disposition
17   of the Wells Fargo II Appeal (the “Motion to Stay”);
18              WHEREAS both of the Parties intend that the instant Stipulation is to withdraw and
19   replace the previously filed Motion to Stay;
20              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
21   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
22   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
23   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
24   Wells Fargo II Appeal might affect the disposition of this case);
25              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
26   stipulate and agree as follows:
27              1. The instant action shall immediately be STAYED, pending the disposition of the
28                 Wells Fargo II Appeal.
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     524485.1
1               2. The scheduling order previously entered in this action is hereby VACATED.
2               3. Each of the Parties shall be excused from responding to any now-outstanding
3                  discovery requests propounded by the other until after the stay is lifted.
4               4. Any now-pending deadlines to file responses to, or replies in support of, any
5                  outstanding motions are hereby VACATED.
6               5. By entering into this stipulation, neither of the Parties is waiving its right to
7                  subsequently move the Court for an order lifting the stay in this action.
8    Dated this 25th day of November 2019              EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
9
                                                            /s/--Kevin S. Sinclair
10                                                   By:
                                                     Kevin S. Sinclair, Esq.
11                                                   Nevada Bar No. 12277
                                                     Sophia S. Lau, Esq.
12                                                   Nevada Bar No. 13365
                                                     8716 Spanish Ridge Avenue, Suite 105
13                                                   Las Vegas, Nevada 89148
14                                                   Attorneys for Defendant FIDELITY NATIONAL
                                                     TITLE INSURANCE COMPANY
15
     Dated this 25th day of November 2019              WRIGHT, FINLAY & ZAK, LLP
16
                                                          /s/--Lindsay D. Robbins
17
                                                     By:
18                                                   Matthew S. Carter, Esq.
                                                     Nevada Bar No. 9524
19                                                   Lindsay D. Robbins, Esq.
                                                     Nevada Bar No. 13474
20                                                   7785 W. Sahara Ave., Suite 200
                                                     Las Vegas, NV 89117
21
                                                     Attorneys for Plaintiff U.S. BANK, NATIONAL
22                                                   ASSOCIATION, AS TRUSTEE, ON BEHALF OF
                                                     THE HOLDERS OF THE ADJUSTABLE RATE
23                                                   MORTGAGE TRUST 2007-3 ADJUSTABLE RATE
                                                     MORTGAGE        BACKED       PASS  THROUGH
24                                                   CERTIFICATES, SERIES 2007-3
25                                                     ORDER
26
                                                     IT IS SO ORDERED:
27
     Dated: November 26, 2019                              By:
28                                                               THE HON. RICHARD F. BOULWARE
                                                                 UNITED STATES DISTRICT JUDGE
                                                            3
                                       STIPULATION AND PROPOSED ORDER
     524485.1
